Metcalf, J.
In the first of these cases, the agreed facts show that the defendant was tenant at will of the premises in question, under an oral demise from Murdock, who conveyed them to the plaintiff, and thus determined the tenancy and rendered the defendant liable to this process, after notice of such conveyance. The bond given by Murdock, in which he engaged to give a deed of the premises to the defendant, and “ stop charging him rent,” did not change the nature or incidents of the defendant’s tenancy under the oral demise. Benedict v. Morse, 10 Met. 223. Howard v. Merriam, 5 Cush. 563. Furlong v. Leary, 8 Cush. 409.
In the case of White v. Livingston, 10 Cush. 259, cited for the defendant, White was not a tenant at will. He had a written lease for so long a time as he should perform certain conditions. As he bad performed those conditions, it was held that his lessor could not terminate the tenancy by conveying the premises to a third person.
The three cases which the defendant’s counsel cited from 8 Cush, were unlike this. Each of them was decided upon the ground that the defendant never was a lessee, and therefore was not liable to this statute process.
The second case must follow the first. By the Gen. Sts. c. 137, § 2, when the lessee of land or tenements, “ or a person holding under such lessee,” holds possession without right after the determination of the lease, the person entitled to the premises may be restored to the possession by the process which this plaintiff has adopted. Exceptions overruled.